August 26, 2011

Mr. J. Mike Johanson
Johanson & Fairless, L.L.P.
1456 First Colony Boulevard
Sugar Land, TX 77479
Ms. Kathryn V. Smyser
Kathryn Smyser PLLC
Bank of America Center
700 Louisiana St., Suite 2300
Houston, TX 77002-2740

RE:   Case Number:  10-0145
      Court of Appeals Number:  01-07-00572-CV
      Trial Court Number:  350-605-401

Style:      G & H TOWING COMPANY, ET AL.
      v.
      CORY WAYNE MAGEE, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/082611.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Beverly Kaufman    |
|   |Ms. M. Karinne         |
|   |McCullough             |
|   |Mr. Jeffrey A. Fanaff  |